Citation Nr: 1535603	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  07-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD), rated as 30-percent disabling from May 12, 2005 to February 7, 2010, and as 
70-percent disabling since February 8, 2010.

4.  Entitlement to an effective date earlier than May 12, 2005, for the 30 percent rating for the PTSD.

5.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) prior to February 8, 2010.



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1967 to November 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted a higher 30 percent rating for the Veteran's PTSD retroactively effective from May 12, 2005.  He requested an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In support of that request, he and his wife testified before the undersigned Veterans Law Judge in July 2008.  A transcript of the hearing is of record.  In January 2010 the Board issued a decision denying the claim of entitlement to service connection for high cholesterol, but instead remanding the claims for service connection for heart disease and for a rating higher than 30 percent for the PTSD and for an earlier effective date for this higher rating because they required further development.  A subsequent, July 2010, rating decision however assigned a higher 70 percent rating for the PTSD as of February 8, 2010, the date of a VA compensation examination showing an increase in PTSD symptoms and consequent social and occupational impairment.  Further, an even more recent May 2012 rating decision additionally granted a TDIU as of that same date - February 8, 2010.  The Veteran since has continued to appeal, including for a still greater rating for the PTSD and an earlier effective date for his TDIU.

Also, notably, although the January 2010 Board decision denied service connection for high cholesterol, the Veteran has submitted a substantive appeal of a subsequent, March 2011, RO rating decision again denying this claim.  Given the finality of the prior Board decision denying this same claim, however, there first has to be new and material evidence since that decision to reopen this claim and warrant considering it further on its underlying merits.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2015).

As well, where, as here, a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the increased-rating claim is an implied claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The Veteran has testified and reported to his VA examiners that he took early retirement in July 2008 due to his PTSD.  He has been awarded a TDIU, effective February 8, 2010; however, as he has a claim of entitlement to a higher evaluation for his PTSD pending prior to February 8, 2010, and as he has indicated that he became unemployable due to his service-connected PTSD prior to February 8, 2010, the Board has added the issue of entitlement to a TDIU prior to February 8, 2010, to the issues on appeal.

The issues of entitlement to service connection for high cholesterol and heart disease, increased staged ratings for the PTSD, and a TDIU prior to February 8, 2010, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  Conversely, the Board is going ahead and deciding the claim for an earlier effective date for the 30 percent rating for the PTSD.



FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for his service-connected anxiety (subsequently recharacterized as PTSD) was received by VA on May 12, 2005.

2.  There is no document in the claims file received by VA prior to the May 12, 2005 claim, and subsequent to the December 1976 rating decision that confirmed and continued the preceding 10 percent rating for the Veteran's nervous condition, which can be reasonably construed as a claim, either formal or informal, for a higher rating for his mental impairment.

3.  The most competent and credible, therefore most probative, evidence of record is against finding that he is entitled to an effective date earlier than May 12, 2005 for the 30 percent rating for his PTSD.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than May 12, 2005, for the 30 percent rating for the PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

To this end, notice was provided to the Veteran in February 2007 and his claim was subsequently readjudicated, most recently in the May 2014 supplemental statement of the case (SSOC).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), post-service medical records, and lay statements and hearing testimony are in the claims file, so available to consider.  There is no suggestion of any additional evidence relevant to this earlier-effective-date claim still needing to be obtained.

Legal Criteria, Factual Background and Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.

The Appellant-Veteran seeks an effective date earlier than May 12, 2005 for the assignment of the 30 percent rating for his PTSD (up from the earlier 10 percent).  For the following reasons and bases, however, the Board concludes that the evidence of record is against the assignment of any earlier effective date.

The claims file includes a handwritten note from the Veteran dated May 4, 2005, date-stamped as received by VA on May 12, 2005, in which he requests "an increase on [his] anxiety condition".  

The claims file includes VA treatment records beginning June 20, 2005.  There is also a VA examination report dated in June 2005.  The Veteran had originally been service connected for anxiety neurosis with gastrointestinal (GI) symptoms in February 1972 at 10 percent.  In a subsequent, December 1976, Deferred or Confirmed Rating Decision, the 10 percent rating was confirmed.  He did not proffer any additional evidence within a year of that decision to preclude it from becoming a final and binding determination.  See 38 C.F.R. § 3.156(b) and (c).

During his June 2005 VA psychosocial assessment, the Veteran reported that he had not sought any mental health treatment since 1971, when he had presented to the Allen Park VA Medical Center following his discharge from military service.  

Further, during his July 2008 Travel Board hearing, the Veteran testified that his earliest clinical contact with VA about his PTSD was in June 2005; however, he had been having trouble at work since 1985.  

There is no evidence in the file between the December 1976 rating decision that confirmed the 10 percent rating for anxiety neurosis and the May 12, 2005 correspondence that can be reasonably construed as a claim for an increased rating for his mental disorder.

There equally is no pertinent medical evidence dated earlier than June 2005 or any report of VA examination or treatment that could be accepted as an informal claim for increase.  In addition, there is no evidence supporting a finding of a worsening of the Veteran's disability during the year immediately prior to receipt of his May 12, 2005 claim.  See again Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  The records do not reflect a worsening of his mental disorder during that one year time frame, such that he would be entitled to an earlier effective date for his 30 percent rating.  See 38 C.F.R. § 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In sum, the Board finds that there are no statements by the Veteran, or clinical records, which would entitle him to an earlier effective date for the 30 percent evaluation for his PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to an effective date earlier than May 12, 2005, for the assignment of the 30 percent rating for the PTSD is denied.


REMAND

Further development is needed before the Board can fully and fairly adjudicate the Veteran's remaining claims.

Since the claims file is being returned and there is evidence of ongoing VA treatment for the Veteran's claimed disorders, it should be updated to include all outstanding treatment records (VA records are constructively in the file, even if not physically so at the moment).  Bell v. Derwinski, 2 Vet. App. 611 (1992).

High Cholesterol

In his June 2014 substantive appeal (on VA Form 9), the Veteran marked that he wanted to have a Board hearing at his local VA office, referring to the RO.  To date, however, this hearing request has not been honored.  He is entitled to this hearing before deciding his appeal of this claim.  38 C.F.R. §§ 20.700(a) and (e), 20.704.  

That said, the Board must also point out, as it has previously in denying this claim, that elevated cholesterol (i.e., hyperlipidemia) is a mere laboratory test result and does in and of itself constitute a ratable disability for which service connection benefits, including compensation, may be granted.  See Schedule for Rating Disabilities:  Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (observing that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").  The term "disability" means impairment in earning capacity resulting 

from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2014); Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Heart Disease

The Veteran claims additionally, however, that his elevated cholesterol was a precursor to his heart disease, which in turn is the result of exposure to herbicides (namely, the dioxin in Agent Orange) during his service in Thailand.  Alternatively, he claims entitlement to service connection for heart disease as secondary to his service-connected PTSD, meaning on the premise this service-connected disability caused or is aggravating his heart disease.  See 38 C.F.R. § 3.310(a) and (b).

During his July 2008 hearing at the RO before the undersigned Veterans Law Judge of the Board, the Veteran provided detailed testimony regarding his service at 
U-Tapao Air Force Base in Thailand, which is where he contends that he was exposed to Agent Orange.

The Veterans Benefits Administration (VBA) Adjudication Manual directs adjudicators to concede exposure to Agent Orange on a factual basis where the Veteran served in the U.S. Air Force "during the Vietnam era" at one of the Royal Thai Air Force Bases, including U-Tapao.  M21-1MR, pt. IV, subpt. ii. ch. 2, § C.10.q.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended if a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  Id.

Where exposure cannot be conceded on this basis, the RO is required to ask the Veteran for the approximate dates, location, and nature of the alleged exposure, and then make a formal determination as to whether further development to the Joint Services Records Research Center (JSRRC) is appropriate.  Id.

Consider also that a final rule was published in the Federal Register in 2005 that discusses an association between PTSD and cardiovascular disease in the context of whether presumptions of service connection are warranted for any disease based on a finding that the disease may be associated with service involving detention or internment as a prisoner of war (POW).  See generally, Presumptions of Service Connection for Diseases Associated with Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040  (June 28, 2005). 

Presumption of service connection was warranted for hypertensive vascular disease for POWs.  It was reasoned that presumption of service connection was warranted on the basis that, as reflected in several medical studies, Veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction (heart attack), and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  Id.; see also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  Notably, review of the record shows the Veteran has submitted extensive treatise evidence regarding the association between PTSD and heart disease.  Thus, given the conclusion that PTSD may be associated with cardiovascular disorders, the Board must remand for a medical opinion that specifically addresses the Veteran's contention of this association in light of the aforementioned Federal Register.

PTSD

Rather recently, in June 2015, VA received a January 2013 report of private Neuropsychologial Evaluation, and, in March 2015, the Veteran underwent Initial Evaluation of Residuals of Traumatic Brain Injury (TBI).  These clinical reports include psychiatric findings; however, as they were received after the most recent May 2014 SSOC, they have not been considered in connection with the Veteran's PTSD claim.  On remand, the AOJ will have an opportunity to consider this evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37, 20.1304.


TDIU

The derivative issue of entitlement to TDIU prior to February 8, 2010 is inextricably intertwined with the other claims being remanded, so it too must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a Travel board hearing at the earliest available opportunity as concerning his claim of entitlement to service connection for high cholesterol.  Notify him and his attorney of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b).

2.  Also have the Veteran provide the names and addresses of all medical care providers (private or VA) who have treated him for his claimed disorders since the prior January 2010 Board remand.  After securing all necessary authorization, obtain all additional records that are relevant to the claims still at issue.

3.  Additionally undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) and instructions in the VA Fast Letter 09-20, and send a request to the JSRRC in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service in Thailand at 
U-Tapao Air Force Base, including alleged duties along the perimeter of the Air Force Base, based on the information of record.


All documentation of such efforts and responses must be added to the record.  Also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, must be associated with the record.

4.  If it is determined the Veteran was NOT exposed to Agent Orange during his service in Thailand, arrange for him to be examined by an appropriate clinician to determine whether the cardiovascular disease now being claimed was caused OR is being aggravated by the service-connected PTSD.  To assist in making this important determination, the claims file must be reviewed by the examiner in conjunction with the examination.  This includes a complete copy of this decision and remand.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cardiovascular disease was caused or is being aggravated by his service-connected PTSD?  The examiner commenting is advised that aggravation is defined as a chronic (meaning permanent) worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The explanation of rationale for the opinion should reflect consideration of the Federal Register entry on June 28, 2005 (summarized above) and the extensive treatise evidence submitted by the Veteran in support of this claimed association.  

b)  If the examiner finds that the cardiovascular disease was not caused but is being aggravated by the service-connected PTSD, the examiner should identify the baseline level of severity of the cardiovascular disease prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

The examiner must discuss the rationale for all opinions expressed, whether favorable or unfavorable to the appeal, preferably citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resorting to mere speculation, the provider must explain why a more definitive response is not possible.  In other words, he/she merely saying that he/she cannot respond will not suffice.

5.  Thereafter, the AOJ should review the expanded record, to specifically include consideration of the January 2013 report of private Neuropsychologial Evaluation and March 2015 report of Initial Evaluation of Residuals of TBI, and readjudicate the Veteran's claims, including entitlement to a TDIU prior to February 8, 2010.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


